DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Romanik on 13 April 2021.

The application has been amended as follows: 

	claims 3, 4, and 18 have been canceled, and

	in claim 19, the phrase "primer comprises" on the second line of the claim has been replaced with the phrase --primer further comprises--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to an adhesive bond primer (as well as assembly comprising the primer and method of inspecting an adhesive bond comprising the primer) comprising an adhesive primer, a corrosion inhibitor having a cation and anion, and a dye compound that interacts with electromagnetic radiation outside, and not within, the human visual spectrum to produce an observable emission.  The cation and anion of the corrosion inhibitor are selected from among the Markush groups of ions recited in the independent claims and the dye compound comprises phosphorescent molecules having a particle size of up to 10 m selected from among the Markush group recited in the independent claims.  The adhesive bond primer is curable between 250 and 350 oF, has a wedge crack growth of no more than 0.25 inches according to ASTM D3762 (wedge crack extension testing) and a minimum stress at failure of at least 440 psi according to ASTM D1002 (lap shear testing).
	Sakabe et al., directed to a primer composition having corrosion resistance and containing a fluorescent pigment, represent the closest prior art.  However, Sakabe et al. do not recite the wedge crack growth or minimum stress at failure for their primer.  Moreover, since the primer of Sakabe et al. is designed to be cured at temperatures below the range recited in the claims (e.g. dried at room temperature for 1 day then forced dry at 70 oC for 2 hours in the embodiment of the Examples - paragraphs 0075 and 0088), one of ordinary skill in the art would have no reason to presume that the primer would inherently possess the same wedge crack growth and minimum stress at failure as that of the instant invention.  Additionally, Sakabe et al. provide nothing that would suggest or or motivate one of ordinary skill in the art to modify their primer to ensure that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 6 is allowable.  Claims 1, 2, 5, 15-17, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 25 June 2020, is hereby withdrawn and claims 1, 2, 5, 15-17, 19, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787